Title: Editorial Note: George Washington’s Resignation as Commander-in-Chief
From: 
To: 


          George Washington’s Resignation as Commander-in-ChiefEditorial Note
          Washington’s surrender of his commission at a formal audience granted by Congress was a symbolic event of the highest significance. The documents presented in the present series are evidence enough that Congress as well as the Commander-in-Chief fully appreciated the nature of the occasion. Nevertheless, though this event at Annapolis on 23 Dec. 1783 has not received the attention accorded Washington’s address to the officers at Newburgh or his Farewell Orders to the Army at Princeton, it gave dramatic emphasis to his wise utterances on those two occasions. In the former, setting himself firmly against any incipient “dangerous combinations” in the army for the purpose of establishing military dictatorship, Washington urged his officers to “rely on the plighted faith of your Country, and place a full confidence in the purity of the intentions of Congress. … And let me conjure you, in the name of our common Country, as you value your own sacred honor, as you respect the rights of humanity, and as you regard the Military and  National character of America, to express your utmost horror and detestation of the Man who wishes, under any specious pretences, to overturn the liberties of our Country, and who wickedly attempts to open the flood Gates of Civil discord, and deluge our rising Empire in blood. By thus determining, and thus acting, you … will, by the dignity of your Conduct, afford occasion for Posterity to say, when speaking of the glorious example you have exhibited to Mankind, ‘had this day been wanting, the World had never seen the last stage of perfection to which human nature is capable of attaining’” (15 Mch. 1783; Writings, ed. Fitzpatrick, xxvi, 226–7). At Princeton Washington had recurred to this theme in his farewell advice to the soldiers who were about “to change the military character into that of the Citizen”: “And, altho the General has so frequently given it as his opinion, in the most public and explicit manner, that, unless the principles of the federal government were properly supported and the powers of the union increased, the honour, dignity, and justice of the nation would be lost forever. Yet he cannot help repeating, on this occasion, so interesting a sentiment, and leaving it as his last injunction to every Officer and every Soldier, who may view the subject in the same serious point of light, to add his best endeavours to those of his worthy fellow Citizens towards effecting these great and valuable purposes on which our very existence as a nation so materially depends” (2 Nov. 1783; same, xxvii, 226).
          But Washington must have sensed the need of a formal, dramatic incident to underscore these words. Thus the commander who had it in his power and who some thought aspired to be a Caesar came to Congress voluntarily to yield up his authority in a conscious gesture calculated to demonstrate before the world the subordination of the military to the civil authority. The unusual preparations by Congress and the extreme attention to small ceremonial details (see Document I) show that the delegates fully understood the unprecedented importance of the event.
          Washington arrived in Annapolis on 19 Dec. and the next day wrote the president of Congress stating his intention to resign his commission and asking in what manner it would be “most proper … whether in writing, or at an Audience” (same, xxvii, 278). Congress immediately resolved that “his Excellency the Commander in Chief be admitted to a public audience, on Tuesday next [23 Dec.], at twelve o’clock” (JCC, XXV, 818). At the same time, it was resolved that “a public entertainment be given to the Commander in Chief on Monday next,” but action on this was postponed until it was decided, on a roll-call vote that was all but unanimous, that “seven states in Congress assembled are competent to receive the resignation of a Commander in Chief” (same, xxv, 818–19).
          The entertainment (public dinner) was held on Monday, 22 Dec., in the ballroom of Mann’s tavern, “where every thing was provided by Mr. Mann, in the most elegant and profuse style.” That night the Maryland General Assembly gave a ball, which Washington opened with Mrs. James Maccubbin. (For these proceedings and the addresses accompanying them, see David Ridgely, Annals of Annapolis [1841], p. 208–11; Washington, Writings, ed. Fitzpatrick, xxvii, 281–2; Burnett,  Letters of Members, vii, No. 465, esp. note 8 concerning Mann’s bill; and James Tilton to Gunning Bedford, 25 Dec. 1783, quoted in full below.)
          On the same day, in Congress, “the report of a committee consisting of Mr. Jefferson, Mr. Gerry and Mr. McHenry appointed [on 20 Dec. but not noted in the Journals of Congress; see PCC: No. 186] to make the necessary arrangements for the public audience of General Washington” was adopted (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxv, 820). Clearly this report (Document i) had been drawn up over the week-end. It is probable that the same committee was charged on 20 Dec. with the task of preparing a response to the address by Washington that would be inevitably called for. The one drafting the response had to know what he was responding to: hence, in accordance with custom, a copy of Washington’s address was made available to the committee. With a great public dinner and a brilliant ball planned in his honor and scheduled for the day preceding his appearance before Congress, Washington must have consulted with Jefferson immediately after Congress had acted on his letter on 20 Dec. Probably he had his address ready, for he had come to Annapolis for a specific purpose which could have been put in writing in advance. Certainly his address must have been available to the committee by Sunday, 21 Dec., and Jefferson must have spent a part of that day in drafting the response intended to be delivered on Tuesday by President Thomas Mifflin. A hitherto unpublished Jefferson letter (Document ii) throws some light on the committee’s deliberations and also reveals the fact that Jefferson produced both a composition draft and what he had “intended for a fair copy.” Curiously, neither of these drafts is known to be in existence. This fact has led to the supposition that James McHenry, another member of the committee, was the author of the address that was delivered on 23 Dec., since the text employed in the report of the committee (Document iv) is in his hand.
          In the absence of either of Jefferson’s drafts of this significant document, it cannot be precisely determined how far the text of the committee report followed his own words. He had in fact authorized his colleagues on the committee to take his draft and “handle it roughly and freely and make it what it should be” (Document ii). Unquestionably those parts of Jefferson’s “sketch” referring to “actions which redound to General Washington’s particular credit”—the campaigns of Trenton and Yorktown-were omitted. But it cannot be known whether the omission was made by Jefferson’s colleagues, or by Jefferson, or by all three in consultation, though Jefferson’s feeling that his draft was “Perhaps … too short” even before the omission was made seems to indicate that the suggestion for making it still shorter must have come from Gerry or McHenry. Yet it is almost certain that the text was Jefferson’s composition (with minor exceptions indicated in notes to Document IV) and that the final form differed from his original text chiefly in the omission noted. This, of course, is conjectural, but the reasons supporting it are weighty.
          First, it is clear that the work of the committee was distributed by allocating the matter of protocol to Gerry and that of drafting the response to Jefferson. Jefferson had been far from well since arriving  in Annapolis, as his letters of this period indicate; he may have been experiencing one of his periodic headaches over this week-end. A fact not previously noted in connection with the printing of the McHenry copy of the response (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxv, 838–9) is that it bears a caption in Jefferson’s hand: “The Committee to whom were referred &c. have agreed to the following report.” This fact at once indicates that, after Gerry and McHenry had returned the “intended … fair copy” of the response, probably with a suggestion that parts be omitted and perhaps with other recommended alterations, Jefferson began another fair copy of the committee report. Having written the caption, he then may have turned the matter of transcribing over to McHenry, perhaps because he himself was ill, perhaps because McHenry had been spared any serious share of the committee’s responsibility.
          Second, this supposition is supported not only by the otherwise inexplicable fact that the caption is in Jefferson’s hand and the text in McHenry’s, but also by McHenry’s own contemporary testimony. At this time McHenry was deeply in love with the beautiful Margaret Caldwell of Philadelphia, to whom he was married on 8 Jan. 1784. In mid-December, by his own admission he was and had been for some days “on a rack of suspense” because he had not heard from his fiance. Indeed, his suffering on this account was such that he thought he should “become mad” and he told Margaret Caldwell that he was “nearly so at this instant.” Then, as further evidence of his concern, he made this statement: “I was to assist in writing our answer to General Washington’s resignation—but I am unfit for this purpose” (Steiner, McHenry, p. 68). This is fairly conclusive as evidence that McHenry was only the copyist of Jefferson’s amended “fair copy” and not the composer of the text that appears in his hand. A further significance attaches to his letter to Miss Caldwell: it was dated 22 Dec. 1783, but it must have been written on Sunday the 21st, for in it he stated that he had been supposed “to have spent the evening with some ladies but … sent an excuse” instead. This could scarcely have been on Monday evening, for McHenry must have attended the ball at that time. If this assumption is correct, then McHenry’s remarks are evidence also that the committee appointed to make the arrangements was already engaged over the week-end at the task of preparing the response, in which McHenry was supposed “to assist.” An agitated lover’s letter is not the most accurate or dependable historical evidence (“I am now become reasonable,” McHenry wrote Miss Caldwell on 23 Dec.; same, p. 69), but, taken in connection with other evidences, there seems no reason to doubt his own assertion that he was unable even to assist in writing the response. His agitation, real as it was, would not have been so great in all probability as to keep him from performing the function of copying what someone else had written.
          Third, there is the testimony of James Madison. Writing to Samuel A. Smith on 4 Nov. 1826, Madison, in enumerating Jefferson’s important literary compositions, said: “His services at Annapolis will appear in the Journal of Congress of that date. The answer of Congress to the resignation of the Commander in Chief, an important document, attracts attention by the shining traces of his pen” (DLC: Madison Papers, 76: 85).
          
          Finally, the style of the response—what Madison so felicitously expressed as “the shining traces of his pen”—removes doubt as to the authorship. The opening sentence, in cadence and in expression, is one of the strikingly Jeffersonian sentences in the composition. As originally phrased, it read: “The U.S. in congress assembled receive with emotions too affecting for utterance this solemn deposit of the authorities under which you have led us with safety and triumph through a long, a perilous, and a doubtful war.” The final paragraph, with its appeal to God, was less characteristic of Jefferson’s state papers, but it is to be remembered that the author was here responding to sentiments expressed by Washington and to have failed to take note of the climactic expressions of the address of the Commander-in-Chief would have been unthinkable on such an occasion.
          Yet, in the absence of Jefferson’s composition draft and his “intended … fair copy,” the extent of changes made by Gerry and perhaps even by McHenry cannot be determined. Some changes were made by Jefferson himself even after McHenry had returned the text to him as chairman of the committee. The text almost certainly was read and discussed in Congress on 22 Dec., though the Journals make no mention of the fact, for there are some alterations (see notes to Document iv) in the hand of Charles Thomson that must have represented amendments offered in Congress.
          For the ceremonial of Washington’s resignation, besides the bare account in JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxv, 837–9, there are available two excellent descriptions by eye-witnesses. The first is part of a letter written by McHenry to Margaret Caldwell on the day itself and reads as follows:
          “To day my love the General at a public audience made a deposit of his commission and in a very pathetic manner took leave of Congress. It was a solemn and affecting spectacle; such an one as history does not present. The spectators all wept, and there was hardly a member of Congress who did not drop tears. The General’s hand which held the address shook as he read it. When he spoke of the officers who had composed his family, and recommended those who had continued in it to the present moment to the favorable notice of Congress he was obliged to support the paper with both hands. But when he commended the interests of his dearest country to almighty God, and those who had the superintendence of them to his holy keeping, his voice faultered and sunk, and the whole house felt his agitations. After the pause which was necessary for him to recover himself, he proceeded to say in the most penetrating manner, ‘Having now finished the work assigned me I retire from the great theatre of action, and bidding an affectionate farewell to this august body under whose orders I have so long acted I here offer my commission and take my leave of all the employments of public life.’ So saying he drew out from his bosom his commission and delivered it up to the president of Congress. He then returned to his station, when the president read the reply that had been prepared—but I thought without any shew of feeling, tho’ with much dignity.
          “This is only a sketch of the scene. But, were I to write you a long letter I could not convey to you the whole. So many circumstances crowded into view and gave rise to so many affecting emotions. The  events of the revolution just accomplished—the new situation into which it had thrown the affairs of the world—the great man who had borne so conspicuous a figure in it, in the act of relinquishing all public employments to return to private life—the past—the present—the future—the manner—the occasion—all conspired to render it a spectacle inexpressibly solemn and affecting.” (Steiner, McHenry, p. 69–70.)
          The other account is in a letter from Dr. James Tilton to Gunning Bedford, written from Annapolis on Christmas Day:
          “The General came to town last friday, and announced his arrival, by a letter to congress, requesting to know, in what manner they chused he should resign his authority; whether by private letter or public audience? The latter was preferred without hesitation. Some etiquette being settled on saturday, a public dinner was ordered on monday and the audience to be on tuesday. The feast on monday was the most extraordinary I ever attended. Between 2 and 3 hundred Gentn: dined together in the ball-room. The number of cheerful voices, with the clangor of knives and forks made a din of a very extraordinary nature and most delightful influence. Every man seemed to be in heaven or so absorbed in the pleasures of imagination, as to neglect the more sordid appetites, for not a soul got drunk, though there was wine in plenty and the usual number of 13 toasts drank, besides one given afterwards by the General which you ought to be acquainted with: it is as follows. ’Competent powers to congress for general purposes.’
          “In the evening of the same day, the Governor gave a ball at the State House. To light the rooms every window was illuminated. Here the company was equally numerous, and more brilliant, consisting of ladies and Gentn: Such was my villanous awkwardness, that I could not venture to dance on this occasion, you must therefore annex to it a cleverer Idea, than is to be expected from such a mortified whelp as I am. The General danced every set, that all the ladies might have the pleasure of dancing with him, or as it has since been handsomely expressed, get a touch of him.
          “Tuesday morning, Congress met, and took their seats in order, all covered. At twelve o’clock the General was introduced by the Secretary, and seated opposite to the president, until the throng, that filled all the avenues, were so disposed of so as to behold the solemnity. The ladies occupied the gallery as full as it would hold, the Gentn: crouded below stairs. Silence ordered, by the Secretary, the Genl. rose and bowed to congress, who uncovered, but did not bow. He then delivered his speech, and at the close of it drew his commission from his bosom and handed it to the president. The president replied in a set speech, the General bowed again to Congress, they uncovered and the General retired. After a little pause until the company withdrew, Congress adjourned. The General then steped into the room again, bid every member farewell and rode off from the door, intent upon eating his Christmas dinner at home. Many of the spectators, particularly the fair ones shed tears, on this solemn and affecting occasion. Sir Robert Eden and Mr. William Harford attended very respectfully. They were also at the public dinner and the dance” (25 Dec. 1783; Washington. Writings, ed. Fitzpatrick, xxvii, 285, note; from a MS owned by Guy Stonestreet, New York City).
          
          A month after this stirring event, Washington wrote Charles Thomson: “If my Commission is not necessary for the files of Congress, I should be glad to have it deposited amongst my own Papers. It may serve my Grand Children some fifty or a hundd. years hence for a theme to ruminate upon, if they should be contemplatively disposed” (22 Jan. 1784, same, xxvii, 312). This called for something more impressive in dignity than a mere enclosure from the secretary of Congress, universally admired though he was. It was not even customary for general officers to yield up their actual commissions when resigning them; the President of Congress himself had resigned his commission as major general in August 1778 by merely writing a letter (Mifflin to Jay, 25 Feb. 1779, DLC: PCC, No. 19, ii). But Washington’s commission had been delivered up formally by request of Congress and formality was required in its return. Thomson no doubt mentioned Washington’s letter to members of Congress and on 29 Jan. 1784 Hugh Williamson introduced the following resolution: “Resolved, That his late Commission be returned to General Washington in a neat gold box to be preserved among the archives of his family” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxvi, 54; the motion is in the hand of Williamson and is in DLC: PCC, No. 36, ii). This motion was adopted and referred to Jefferson, Williamson, and Howell (DLC: PCC, No. 186). A few days afterward Thomson replied to Washington that “it had been in agitation among the members to have an Order passed for returning it to you in a gold box. A motion has accordingly been made to that effect, which was received with general approbation, and referred to a committee to be drawn up in proper terms. The committee have not yet reported. But I have not the least doubt of its being returned to you in a way that will be satisfactory and I heartily wish, that this sacred deposit may be preserved by your children and children’s children to the latest posterity and may prove an incentive to them to emulate the virtues of their worthy and great progenitor” (7 Feb. 1784; Washington, Writings, ed. Fitzpatrick, xxvii, 312, note). From this it seems clear that Jefferson was appointed chairman of the committee in order that the resolution transmitting the commission in a gold box should “be drawn up in proper terms.” But Charles Thomson’s manuscript recording the dates of appointment and reports of committees of Congress has only a blank in the column for dates of reports opposite the names of the committee to whom was referred the “motion of Mr. Williamson to return to Genl. Washington his commission in a gold box” (DLC: PCC, No. 186). Considering the fact that Jefferson was chairman of the committee; that he was prompt and conscientious in discharging all duties assigned to him in committee; and that Thomson informed Washington what was being done, the failure of the committee to report at all is very puzzling. The only satisfactory explanation seems to be that Washington himself must have put a stop to such a handsome gesture, though there is no documentary evidence for this conjecture. Whether this is correct or not, there is henceforth only silence on this subject in the papers of Congress, the correspondence of its members, and the writings of the Commander-in-Chief. The commission remained among the papers of the Continental Congress and is today in the Library of Congress. Washington  had been jocose in referring to his grandchildren, but, whether the cause was due to some inexplicable failure of Jefferson to draw up the report “in proper terms” or to Washington’s modest declination of the honor, it seems nevertheless that all who were concerned achieved the most fitting answer by allowing the commission, perhaps unintentionally, to rest among the records of the nation rather than among the “archives of his family.”
        